Title: John Adams to Thomas Jefferson, 15 November 1813
From: 
To: 


          Dear Sir Quincy November 16. 15. 13
          I cannot appease my melancholly commiseration for our Armies in this furious Snow Storm, in any way So well as by Studying your Letter of Oct. 28.
          We are now explicitly agreed, in one important point, vizt That “there is a natural Aristocracy among men; the grounds of which are Virtue and Talents.”
          you very justly indulge a little merriment upon this Solemn Subject of Aristocracy. I often laugh at it too, for there is nothing in this laughable world more ridiculous than the management of it by almost all the nations of the World Earth. But while We Smile, Mankind have reason to Say to Us, as the froggs said to the Boys, What is Sport to you is Wounds and death to Us. When I consider the  weakness, the folly, the Pride, the Vanity, the Selfishness, the Artifice, the low craft and mean Cunning, the want of Principle, the Avarice the unbounded Ambition, the unfeeling Cruelty of a majority of those (in all Nations)  who are allowed an aristocratical influence; and on the other hand, the Stupidity with which the more numerous multitude, not only become their Dupes, but even love to be taken in by their Tricks: I feel a Stronger disposition to weep at their destiny, than to laugh at their Folly.
          But tho’ We have agreed in one point, in Words, it is not yet certain that We are perfectly agreed in Sense. Fashion has introduced an indeterminate Use of the Word “Talents.” Education, Wealth, Strength Beauty, Stature, Birth, Marriage, graceful Attitudes and Motions, Gait, Air, Complexion, Physiognomy, are Talents, as well as Genius and Science and learning. Any one of these Talents, that in fact commands or influences two Votes in Society, gives to the Man who possesses it, the Character of an Aristocrat, in my Sense of the Word.
          Pick up, the first 100 men you meet, and make a Republick. Every Man will have an equal Vote. But when deliberations and discussions are opened it will be found that 25, by their Talents, Virtues being equal, will be able to carry 50 Votes. Every one of these 25, is an Aristocrat, in my Sense of the Word; whether he obtains his one Vote in Addition to his own, by his Birth Fortune, Figure, Eloquence, Science learning, Craft Cunning, or even his Character for good fellowship and a bon vivant.
          What gave Sir William Wallace his amazing Aristocratical Superiority? His Strength.
			 What gave Mrs Clark, her aristocratical Influence to create Generals Admirals and Bishops? her Beauty.
			 What gave Pompadour and Du Barry the Power of making Cardinals and Popes? their Beauty. you have Seen the Palaces of Pompadour and Du Barry:
			 and I have lived for years in the Hotel de Valentinois, with Franklin who has had as many Virtues as any of them. In the investigation of the meaning of the Word “Talents” I could write 630 Pages, as pertinent as John Taylors of Hazelwood. But I will Select a Single Example; for female Aristocrats are nearly as
			 formidable in Society as Aristocr male.
          A daughter of a green Grocer, walks the Streets in London dayly with a baskett of Cabbage Sprouts, Dandelions and Spinage on her head. She is observed by the Painters to have a beautiful Face, an elegant figure, a graceful Step and a debonair. They
			 hire her to Sitt. She Stopps Stripscomplies,  and is painted by forty Arts Artists, in a Circle around her. The Scientifc Sir William Hamilton outbids the Painters, Sends her to Schools for a genteel Education and Marries her. This Lady not only
			 causes
			 the Tryumphs of the Nile of Copenhagen and Trafalgar, but Seperates Naples from France and finally banishes the King and Queen from Sicilly. Such is the Aristocracy of the natural Talent of Beauty. millions of Examples
			 might be quoted from History Sacred and profane, from Eve, Hannah, Deborah Suzanna Abigail, Judith, Ruth, down
			 to Hellen Madame de Maintenon and Mrs  Fitzherbert. For mercy’s Sake do not compell me to look  to our chaste States and Territories, to find Women, one of whom lett go, would, in the
			 Words of Holopherne’s Guards “woulddeceive the whole Earth.”
          The Proverbs of Theognis, like those of Soloman, are Observations on human nature, ordinary life, and civil Society, with moral reflections on the facts. I quoted him as a Witness of the Fact, that there was as much difference in
			 the races of Men as in the breeds of Sheep; and as a Sharp reprover and censurer of the sordid mercenary practice of disgracing Birth by preferring Gold to it. Surely no Authority can be more
			 expressly in point to prove the existence of Inequalities, not of rights, but of moral intellectual and physical inequalities in Families, descents and Generations. If a descent from, pious,
			 virtuous, wealthy litterary or Scientific Ancestors is a letter of recommendation, or introduction in his a Mans favour, and enables him to influence only one Vote in Addition to his own, he is and an Aristocrat, for a democrat can have but one Vote. Aaron Burr had 100,000 Votes from the Single Circumstance of his descent from President Burr and President Edwards.
          your Commentary on the Proverbs of Theognis reminded me of two solemn Characters, the one resembling
			 John Bunyan, the other Scarron. The one John Torrey: the other Ben. Franklin. Torrey a Poet, an Enthusiast, a Superstitious Bigot, once very gravely asked my Brother Cranch, “whether it would not be better for Mankind, if Children were always begotten from religious
			 motives only.”? Would not religion, in this
			 Sad case, have as little Efficacy in encouraging procreation, as As it has now in discouraging it?—I Should apprehend a decrease of population even in our Country where it increases So rapidly.—In 1775 Franklin made a morning Visit, at Mrs  Yards to Sam. Adams and John. He was unusually loquacious. “Man, a rational Creature”! Said Franklin. “Come; Let Us Suppose a rational Man. Strip him of all his Appetites, especially of his hunger and thirst. He is in his Chamber, engaged in making Experiments, or in pursuing Some Problem.
			 He is highly entertained. At this moment a Servant knocks, “Sir dinner is on Table.” “Dinner”! Pox! Pough! But what have you for dinner?” Ham and Chickens. “Ham”! “And must I break the chain of my thoughts, to go down and knaw a
			 morsel of a damn’d Hogs Arse”?
			 “Put aside your
			 Ham.” “I will dine tomorrow.”
          Take away Appetite and the present generation would not live a month and no future generation would ever exist. Thus the exalted dignity of human Nature would be annihilated and lost. And in my opinion, the whole loss would be of no more importance, that  than putting out a Candle, quenching a Torch, or crushing a Firefly, if in this world only We have hope.
          your distinction between natural and artificial Aristocracy does not appear to me well founded. Birth and Wealth are conferred on Some Men, as imperiously by Nature, as Genius, Strength or Beauty. The Heir to honours and Riches, and power has often no more merit in procuring these Advantages, that than he has in obtaining an handsome face or an elegant figure. Were Aristocract When Aristocracies, are established by human Laws and honour Wealth and Power are made hereditary by municipal Laws and political Institutions, then I acknowledge artificial Aristocracy to commence: but this never commences, till Corruption in Elections becomes dominant and uncontroulable. But this artificial Aristocracy can never last. The everlasting Envys, Jealousies, Rivalries and quarrells among them, their cruel rapacities upon the poor ignorant People their followers, compell these to Sett up Cæsar, a Demagogue to be a Monarch and Master, pour mettre chacun a Sa place. Here you have the origin of all artificial Aristocracy, which is the origin of all Monarchy. And both Artificial Aristocracy, and Monarchy,
			 and civil, military, political and hierarchical Despotism, have all grown out of the natural Aristocracy of “Virtues and Talents,.”
          We, to be Sure, are far remote from this. Many hundred years must roll away before We Shall be corrupted. Our pure, virtuous, public Spirited federative Republick will last for ever, govern the Globe and introduce the perfection of Man, his perfectability being already proved by Price
			 Priestly,
			 Condorcet
			 Rousseau Diderot and Godwin.
          “Mischief has been done by the Senate of U.S” I have known and felt more of this mischief, than Washington, Jefferson and Madison altogether. But this has been all caused by the constitutional Power of the Senate in Executive Business, which ought to be immediately, totally and eternally abolished.
          your distinction between the Ar αριστοι and pseuto pseudo αριστοι, will not help the matter. I would trust one as Soon as the other with unlimited Power. The Law wisely refuses an Oath as a witness in his own cause to the Saint as well as to the Sinner.
          
          No Romance would be more amusing, than the History of your Virginian and our new England Aristocratical Families. yet even in Rhode Island, where there has been no Clergy, no Church, and I had almost Said, no State, and Some People Say no religion,
			 there has been a constant respect for certain old Families.—57 or 58. years ago,
			 in Company with Col. Counsellor, Judge, John Chandler, whom I have quoted before, a Newspaper was brought in. The old Sage asked me to look for the News from Rhode Island and See how the Elections had gone there. I read the List of Wantons, Watsons, Greens, Whipples, Malbones &c. “I expected as much,” Said the aged Gentleman, “for I have always been of
			 Opinion, that in the most popular Governments, the Elections will generally go in favour of the most ancient families.” To this day when any of these Tribes and We may Add
			 Ellerys, Channings
			 Champlins &c are pleased to fall in with the popular current, they are sure to carry all before them.
          you suppose a difference of Opinion between you and me, on this Subject of Aristocracy. I can find none. I dislike and detest hereditary honours, Offices Emoluments established by Law. So do you. I am for excluding legal hereditary distinctions from the U.S. as long as possible. So are you.
			 I only Say that Mankind have not yet discovered any remedy against irresistable Corruption in
			 Elections to Offices of great Power and Profit, but making them
			 hereditary.
          But will you Say our Elections are pure? Be it so; upon the whole. But do you recollect in history, a more Corrupt Election than that of Aaron Burr to be President, or
			 that of De Witt Clinton last year. By corruption, here I mean a Sacrifice of every national Interest and honour, to private and party
			 Objects.
          I See the same Spirit in Virginia, that you and I See in Rhode Island and the rest of New England. In New york it is a Struggle of Family Feuds. A fewdal Aristocracy. Pensylvania is a Contest between German, Irish and old English Families. When Germans and Irish Unite, they give 30,000 majorities, There is virtually a White Rose and a Red Rose, a Cæsar and a Pompey in every State in this Union and Contests and dissentions will be as lasting. The Rivalry of
			 Bourbons and Noailleses produced the
			 French Revolution, and a Similar Competition
			 for Consideration and Influence, exists and prevails in every Village in the World.
          Where will terminate, the Rabies Agri? The Continent will be Scattered over with Manors, much larger that than Livingstons, Van Ranselaers, or Phillips’s. Even our Deacon Strong will have a Principality among you Southern Folk. what Inequality of Talents will be produced by these Land Jobbers?
          
          Where tends the Mania for Banks.? At my Table in Philadelphia, I once proposed to you to unite in endeavours to obtain an Amendment of the constitution, prohibiting to the seperate States, the Power of creating Banks; but giving Congress Authority to establish one Bank, with a branch in each State; the whole limited to Ten Millions of dollars.
          Whether this Project was wise or unwise, I know not, for I had deliberated little of on it then and have never thought it worth thinking much of Since. But you Spurned the Proposition from you with disdain.
          This System of Banks begotten, hatched and brooded by Duer, Robert and Gouverneur Morris,
			 Hamilton and
			 Washington, I have always considered as a System of national Injustice. A Sacrifice of public and private Interest to a few
			 Aristocratical Friends and Favourites. My Scheme could have had no Such
			 Effect.
          Verres plundered Temples and robbed a few rich Men: but he never made Such ravages among private property in general, nor Swindled So much out of the pocketts of the poor and the middle Class of
			 People as these Banks have done. No people but this would have borne the Imposition So long.
			 The People of Ireland would not bear Woods half pence. What Inequalities of Talent, have been introduced into this Country by these Aristocratical Banks!
          Our Winthrops, Winslows, Bradfords, Saltonstalls, Quincys, Chandlers, Leonards Hutchinsons Olivers, Sewalls &c are precisely in the Situation of your Randolphs, Carters and Burwells, and Harrisons. Some of them unpopular for the part they took in the late revolution, but all respected for their names and connections and whenever they fall in with the popular Sentiments, are preferred, ceteris paribus to all others. When I was young, the Summum Bonum in Massachusetts, was to be worth ten thousand pounds Sterling, ride in a Chariot, be Colonel of a Regiment of Militia and hold a Seat in his Majesty’s Council. No Mans Imagination aspired to any thing
			 higher, beneath the Skies. But these Plumbs, Chariots, Colonelships and counsellorships are recorded and will never be forgotten: No great Accumulations of Land were made by our early Settlers.
			 Mr Baudoin a French Refugee, made the first great Purchases and
			 your General Dearborne, born under a fortunate Starr is now enjoying a large Portion of the Aristocratical Sweets of them.
          As I have no Amanuenses but females, and there is So much about generation in this letter that I dare not ask any one of them to copy it, and I cannot copy it my Self I must beg of you to return it to me. your old Friend
          John
            Adams.
         